UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL PERKINS,
                          Plaintiff,
                   -against-                                         19-CV-9562 (CM)

CORRECTION OFFICER TALTON, Shield                                         ORDER
No. 19156,
                          Defendant.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently held in the Manhattan Detention Center, brings this action pro se. He

also requests to proceed without prepayment of fees, that is, in forma pauperis (“IFP”).

       The Prison Litigation Reform Act (PLRA) added the following three-strikes provision to

the IFP statute:

       In no event shall a prisoner bring a civil action…under this section if the prisoner
       has, on 3 or more prior occasions, while incarcerated or detained in any facility,
       brought an action or appeal in a court of the United States that was dismissed on
       the grounds that it is frivolous, malicious, or fails to state a claim upon which
       relief may be granted, unless the prisoner is under imminent danger of serious
       physical injury.

28 U.S.C. § 1915(g). This Court, as well as the United States District Courts for the Western and

Northern Districts of New York, have previously recognized that Plaintiff is barred under the

PLRA’s three-strikes provision from filing any new federal civil action IFP while he is a

prisoner. See Perkins v. Annucci, ECF 1:18-CV-2986, 4 (S.D.N.Y. Dec. 7, 2018) (dismissing

action sua sponte under the PLRA’s three-strikes provision); Perkins v. Napoli, No. 6:08-CV-

6248, 135 (W.D.N.Y. Nov. 8, 2012) (granting the defendant’s motion to revoke Plaintiff’s IFP

status because of the PLRA’s three-strikes provision, but granting Plaintiff 30 days to pay the

filing fee); Perkins v. Rock, No. 9:10-CV-0375, 13 (N.D.N.Y. Aug. 18, 2010) (denying
Plaintiff’s motion to proceed IFP because of the PLRA’s three-strikes provision, but granting

Plaintiff 30 days to pay the filing fee). 1

        On December 6, 2019, in a separate action filed by Plaintiff, the Court dismissed the

complaint without prejudice and granted Plaintiff leave to submit a declaration showing that,

while a prisoner, he has not filed three or more cases that were dismissed as frivolous, malicious,

or for failure to state a claim. Perkins v. Previl, ECF 1:19-CV-9333, 3 (S.D.N.Y. Dec. 6, 2019).

Plaintiff’s response to the Court’s order in that matter is due 30 days from the date of that order.

Until Plaintiff responds to that order, the Court cannot determine whether he should be permitted

to proceed IFP in this action. The Court therefore holds this matter in abeyance pending

Plaintiff’s response in Perkins, No. 1:19-CV-9333. 2

                                              CONCLUSION

        The Clerk of Court is directed to assign this case to my docket, mail a copy of this order

to Plaintiff, and note service on the docket. The Court holds this matter in abeyance pending his

response to the Court’s order to show cause in Perkins v. Previl, No. 1:19-CV-9333 (S.D.N.Y.

filed Oct. 8, 2019).




        1
        The actions brought in the Western and Northern Districts of New York were later
dismissed because of Plaintiff’s failure to pay the filing fee. Perkins, No. 6:08-CV-6248, 137
(W.D.N.Y. Feb. 25, 2013); Perkins, No. 9:10-CV-0375, 19 (N.D.N.Y. Dec. 2, 2010).
        2
            Plaintiff is not barred from filing a new case by paying the filing fee.


                                                    2
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   December 17, 2019
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 3
